DETAILED ACTION
                                                   Election/Restriction
1.   This application contains claims directed to the following patentably distinct species:
I.   Species I, Claims 1-11
II.  Species II, Claims 12-20
      The species are independent or distinct because Species I, and Species II differ from each other by the variations in the feature arrangement limitations of a display apparatus such as a lower electrode including a first lower layer and a first upper layer stacked each other; and an upper electrode including a second lower layer and a second upper layer stacked each other, wherein the second upper layer has a thickness greater than a thickness of the first upper layer as cited in Species I does not require in Species II and wherein the first gate electrode includes a third lower layer and a third upper layer stacked each other, the third lower layer includes aluminum (Al) and an aluminum alloy including a first element, and an amount of the first element of the third lower layer is about 0.1 at% or less as cited in Species II does not require in Species I. In addition, these species are not obvious variants of each other based on the current record.
       Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none claim is generic.
     There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
[Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0]the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
[Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0]The species or grouping of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
[Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0]The species or grouping of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
      Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
     The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
      Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
       Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
       However, the issues of Species I, and Species II claims are divergent.
Furthermore, there may be some overlap in the searches of the two groups, but there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examination of the two inventions together, restriction of distinct inventions is clearly proper.
2.     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
3.     Any inquiry concerning this communication or earlier communication from the examiner should be direct to Phuc T. Dang whose telephone number (571) 272-1776.  The examiner can normally be reached on Monday through Friday from 8.00am to 5.00pm.
/PHUC T DANG/Primary Examiner, Art Unit 2892